UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5034



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARISTEO MELGAREJO LOPEZ,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00330-JAB)


Submitted:   September 11, 2008         Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Freedman, CRUMPLER FREEDMAN PARKER & WITT, Winston-Salem,
North Carolina, for Appellant. Angela Hewlett Miller, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aristeo Melgarejo Lopez pled guilty to conspiracy to

distribute five kilograms or more of cocaine.                He was sentenced to

144 months of imprisonment.             On appeal, counsel has filed a brief

under Anders v. California, 386 U.S. 738 (1967), alleging that

there are no meritorious claims on appeal but raising the issue of

whether his sentence was reasonable.             For the reasons that follow,

we affirm.

              This court reviews the sentence imposed by the district

court for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 128 S. Ct. 586, 597 (2007); see United

States   v.    Pauley,    511    F.3d    468,   473   (4th    Cir.   2007).    When

sentencing     a    defendant,    a   district    court    must:     (1)   properly

calculate the Sentencing Guidelines range; (2) treat the Guidelines

as advisory; (3) consider the factors set out in 18 U.S.C.A. §

3553(a) (West 2000 & Supp. 2008); and (4) explain its reasons for

selecting a sentence.        Pauley, 511 F.3d at 473.         We presume that a

sentence      within   the   properly     calculated      Guidelines       range   is

reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); see Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007)

(upholding application of rebuttable presumption of correctness of

within-Guidelines sentence).




                                          2
          Here,   the     district    court   followed   the    appropriate

procedures and sentenced Lopez within the middle of his advisory

sentencing range.    Thus, we find no abuse of discretion in its

imposition of the 144-month sentence, and therefore find that

Lopez’s   sentence   is    reasonable.        In   accordance    with   the

requirements of Anders, we have reviewed the record in this case

and have found no meritorious issues for appeal.         Accordingly, we

affirm.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that a

copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   AFFIRMED




                                      3